This Note has not been registered under the Securities Act of 1933, as amended
(the "1933 Act"), or under the provisions of any applicable state securities
laws, but has been acquired by the registered holder hereof for purposes of
investment and in reliance on statutory exemptions under the 1933 Act, and under
any applicable state securities laws. This Note may not be sold, pledged,
transferred or assigned except in a transaction which is exempt under provisions
of the 1933 Act and any applicable state securities laws or pursuant to an
effective registration statement; and in the case of an exemption, only if the
Company has received an opinion of counsel satisfactory to the Company that such
transaction does not require registration of this Note.


THERETIREMENTSOLUTION.COM, INC.
 

January 15, 2008
$[_______]
 



6% CONVERTIBLE PROMISSORY NOTE


TheRetirementSolution.com, Inc. (the "Company"), for value received, hereby
promises to pay to [________], or his registered assign (the "Holder") on or
before January __, 2009 (collectively, the "Maturity Date"), at the principal
offices of the Company, the principal sum owed Holder on such date, and to pay
interest on the outstanding principal sum hereof at the rate of six percent (6%)
per annum (the "Note"). Principal shall be payable on the Maturity Date in cash,
interest on this Note shall be payable on the Maturity Date in cash or, at the
option of the Company, in shares of common stock of the Company to the Holder
hereof at the office of the Company as hereinafter set forth, provided that any
payment otherwise due on a Saturday, Sunday or legal Bank holiday may be paid on
the following business day. The number of shares of common stock to be issued by
the Company for payment of principal or interest hereunder, shall be determined
in accordance with the conversion procedures provided for in Section 2 herein.
In the event that for any reason whatsoever any interest or other consideration
payable with respect to this Note shall be deemed to be usurious by a court of
competent jurisdiction under the laws of the State of New York or the laws of
any other state governing the repayment hereof, then so much of such interest or
other consideration as shall be deemed to be usurious shall be held by the
holder as security for the repayment of the principal amount hereof and shall
otherwise be waived.


1. Transfers of Note to Comply with the 1933 Act


The Holder agrees that this Note may not be sold, transferred, pledged,
hypothecated or otherwise disposed of except as follows: (1) to a person whom
the Note may legally be transferred without registration and without delivery of
a current prospectus under the 1933 Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 1 with respect to any resale or other disposition of the Note; or
(2) to any person upon delivery of a prospectus then meeting the requirements of
the 1933 Act relating to such securities and the offering thereof for such sale
or disposition, and thereafter to all successive assignees.
 

--------------------------------------------------------------------------------


 
2. Prepayment; Conversion


The principal amount of this Note may be prepaid by the Company, in whole or in
part without premium or penalty, at any time. Upon any prepayment of the entire
principal amount of this Note, all accrued, but unpaid, interest shall be paid
to the Holder on the date of prepayment.


At any time prior to or at the time of repayment of this Note by the Company,
the Holder may elect to convert some or all of the principal and interest owing
on this Note into shares of the Company’s common stock at the Conversion Rate
(as defined herein). The Holder may make additional elections to convert some or
all of the principal and interest owing on this Note into shares of the
Company’s common stock, so long as any amounts shall be due to the Holder. Such
election to convert shall be evidenced by completion of the conversion notice
attached hereto and delivery of such notice to the Company. The Holder’s right
to convert the obligations due under this Note to common stock shall supercede
the Company’s right to repay such obligations in cash.


The Conversion Rate shall equal $0.20.


3. Covenants of Company


The Company covenants and agrees that, so long as any principal of, or interest
on, this Note shall remain unpaid, unless the Holder shall otherwise consent in
writing, it will comply with the following terms:


(a) Reporting Requirements. The Company will furnish to the Holder:


(i) as soon as possible, and in any event within ten (10) days after obtaining
knowledge of the occurrence of (A) an "Event of Default," as hereinafter
defined, (B) an event which, with the giving of notice or the lapse of time or
both, would constitute an Event of Default, or (C) a material adverse change in
the condition or operations, financial or otherwise, of the Company, taken as
whole, the written statement of the Chief Executive Officer or the Chief
Financial Officer of the Company, setting forth the details of such Event of
Default, event or material adverse change and the action which the Company
proposes to take with respect thereto;


(ii) promptly after the sending or filing thereof, copies of all financial
statements, reports, certificates of its Chief Executive Officer, Chief
Financial Officer or accountants and other information which the Company or any
subsidiary sends to any holders (other than the Notes) of its securities;


(iii) promptly after the commencement thereof, notice of each action, suit or
proceeding before any court or other governmental authority or other regulatory
body or any arbitrator as to which there is a reasonable possibility of a
determination that would (A) materially impact the ability of the Company or any
subsidiary to conduct its business, (B) materially and adversely affect the
business, operations or financial condition of the Company taken as a whole, or
(C) impair the validity or enforceability of the Notes or the ability of the
Company to perform its obligations under the Notes.


2

--------------------------------------------------------------------------------


 
(b) Compliance with Laws. The Company will comply, in all material respects with
all applicable laws, rules, regulations and orders, except to the extent that
noncompliance would not have a material adverse effect upon the business,
operations or financial condition of the Company taken as a whole.


(c) Preservation of Existence. The Company will maintain and preserve, and cause
each subsidiary, if any, to maintain and preserve, its existence, and become or
remain duly qualified and in good standing in each jurisdiction in which the
failure to be so qualified would have a material adverse effect on the business,
operations or financial condition of the Company, taken as a whole.


(d) Maintenance of Properties. The Company will maintain and preserve, all of
its properties which are necessary in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, at all
times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any forfeiture or material
loss thereof or thereunder.


(e) Maintenance of Insurance. The Company will maintain, with responsible and
reputable insurers, insurance with respect to its properties and business, in
such amounts and covering such risks, as is carried generally in accordance with
sound business practice by companies in similar businesses in the same
localities in which the Company is situated.


(f) Keeping of Records and Books of Account. The Company will keep adequate
records and books of account, with complete entries made in accordance with
generally accepted accounting principles, reflecting all of its financial and
other business transactions.


(g) Compliance with the Securities Exchange Act of 1934. The Company shall
comply in all respects with the requirements of the Securities Exchange Act of
1934, including the filing of all reports due thereunder.


4. Events of Default and Remedies


(a) Any one or more of the following events which shall have occurred and be
continuing shall constitute an event of default ("Event of Default"):


(i)  Default in the payment of interest upon this Note, as and when the same
shall become due; or


(ii) Default in the payment of the principal of this Note, as and when the same
shall become due; or


3

--------------------------------------------------------------------------------


 
(iii) Default in the payment of any other obligation of the Company in an amount
in excess of $500,000; or


(iv) The Company shall fail to perform or observe any affirmative covenant
contained in this Note and such Default, if capable of being remedied, shall not
have been remedied ten (10) days after written notice thereof shall have been
given by the Holder to the Company; or


(v) The Company or any subsidiary (A) shall institute any proceeding or
voluntary case seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of any order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such the Company or any subsidiary or
for any substantial part of its property, or shall consent to the commencement
against it of such a proceeding or case, or shall file an answer in any such
case or proceeding commenced against it consenting to or acquiescing in the
commencement of such case or proceeding, or shall consent to or acquiesce in the
appointment of such a receiver, trustee, custodian or similar official; (B)
shall be unable to pay its debts as such debts become due, or shall admit in
writing its inability to apply its debts generally; (C) shall make a general
assignment for the benefit of creditors; or (D) shall take any action to
authorize or effect any of the actions set forth above in this subsection 3
(iv); or


(v) Any proceeding shall be instituted against the Company seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for the Company or for any
substantial part of its property, and either such proceeding shall not have been
dismissed or shall not have been stayed for a period of sixty (60) days or any
of the actions sought in such proceeding (including, without limitation, the
entry of any order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or


(vi) One or more final judgments or orders for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Company, and either (A)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment or order, or (B) there shall be any period of thirty (30) days during
which enforcement of any such judgment or order shall not be discharged, stayed
or fully satisfied.


(b) If an Event of Default described above has occurred, then the Holder may,
without further notice to the Company, declare the principal amount of this Note
at the time outstanding, together with accrued unpaid interest thereon, and all
other amounts payable under this Note to be forthwith due and payable, whereupon
such principal, interest and all such amounts shall become and be forthwith due
and payable.


4

--------------------------------------------------------------------------------


 
(c) The Company covenants that in case the principal of, and accrued interest
on, the Note becomes due and payable by declaration or otherwise, then the
Company will pay in cash to the Holder of this Note, the whole amount that then
shall have become due and payable on this Note for principal or interest, as the
case may be, and in addition thereto, such further amount as shall be sufficient
to cover the costs and expenses of collection, including reasonable fees and
disbursements of the Holder's legal counsel. In case the Company shall fail
forthwith to pay such amount, the Holder may commence an action or proceeding at
law or in equity for the collection of the sums so due and unpaid, and may
prosecute any such action or proceeding to judgment or final decree against
Company or other obligor upon this Note, wherever situated, the monies
adjudicated or decreed to be payable.


5. Miscellaneous


(a) This Note has been issued by the Company pursuant to authorization of the
Board of Directors of the Company.


(b) The Company may consider and treat the entity in whose name this Note shall
be registered as the absolute owner thereof for all purposes whatsoever (whether
or not this Note shall be overdue) and the Company shall not be affected by any
notice to the contrary. Subject to the limitations herein stated, the registered
owner of this Note shall have the right to transfer this Note by assignment, and
the transferee thereof shall, upon his registration as owner of this Note,
become vested with all the powers and rights of the transferor. Registration of
any new owners shall take place upon presentation of this Note to the Company at
its principal offices, together with a duly authenticated assignment. In case of
transfer by operation of law, the transferee agrees to notify the Company of
such transfer and of his address, and to submit appropriate evidence regarding
the transfer so that this Note may be registered in the name of the transferee.
This Note is transferable only on the books of the Company by the holder hereof,
in person or by attorney, on the surrender hereof, duly endorsed. Communications
sent to any registered owner shall be effective as against all holders or
transferees of the Note not registered at the time of sending the communication.


(c) Payments of principal and interest shall be made as specified above to the
registered owner of this Note. No interest shall be due on this Note for such
period of time that may elapse between the maturity of this Note and its
presentation for payment.


(d) The Holder shall not, by virtue, hereof, be entitled to any rights of a
shareholder in the Company, whether at law or in equity, and the rights of the
Holder are limited to those expressed in this Note.


(e) Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date.


5

--------------------------------------------------------------------------------


 
(f) This Note shall be construed and enforced in accordance with the laws of the
State of New York. The Company and the Holder hereby consent to the jurisdiction
of the Courts of the State of New York and the United States District Courts
situated therein in connection with any action concerning the provisions of this
Note instituted by the Holder against the Company.


IN WITNESS WHEREOF, TheRetirementSolutions.com, Inc. caused this Note to be
signed in its name by its Chief Executive Officer. 

THERETIREMENTSOLUTIONS.COM, INC.
 
 
By:  
 
 
Name:
 
Title:

 
6

--------------------------------------------------------------------------------




NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)
 
The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by TheRetirementSolution.com,
Inc. into Shares of Common Stock according to the conditions set forth in such
Note, as of the date written below.


Date of
Conversion:____________________________________________________________________
 
Conversion Price: Not to exceed $0.20 per share per stated formula:
 
Shares To Be
Delivered:_________________________________________________________________


Signature:____________________________________________________________________________


Print
Name:__________________________________________________________________________
 
Address:____________________________________________________________________________
 
____________________________________________________________________________
 
7

--------------------------------------------------------------------------------

